t c memo united_states tax_court amad zaker eram petitioner v commissioner of internal revenue respondent docket no filed date amad zaker eram pro_se kathleen a tagni for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty of dollar_figure after concessions the issues remaining for decision are whether petitioner conceded dollar_figure of charitable_contributions and dollar_figure of miscellaneous_itemized_deductions while petitioner did not address the accuracy- continued petitioner was a qualified_individual whose abode was outside the united_states during the relevant period between date and date for purposes of claiming an exclusion of foreign_earned_income under sec_911 for and whether petitioner is liable for an accuracy-related_penalty under sec_6662 for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california at the time he filed the petition i petitioner’s background petitioner was born in iraq in he grew up speaking arabic and studied english while in school in at the age of he moved to the united_states and settled in san diego california with his first wife they had one child together petitioner has two brothers both of whom moved to the united_states continued related penalty in his petition we find that it was tried by consent see rule b unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure sometime thereafter petitioner obtained a california driver’s license soon after arriving in the united_states and was naturalized as a u s citizen in during and petitioner made two trips to visit his parents in iraq in after the iran-iraq war had ended petitioner’s parents left iraq and joined him and his brothers in the united_states petitioner and his family stayed in touch with friends and family who remained in iraq they did not return to iraq-- initially out of fear of the hussein regime’s brutality and later to avoid the violence in the country after hussein was deposed--but they did hope to eventually return there petitioner and his first wife divorced in and he married his second wife in he and his second wife had three children together before divorcing in following the divorce his second wife retained primary custody of their three children and his contact with his children was greatly reduced in petitioner married his third wife he and his third wife did not have any children together they separated at the beginning of and they divorced sometime in ii petitioner’s foreign work experience in petitioner began working in virginia under a contract with the defense intelligence agency dia as part of this job he obtained a government security clearance from the dia sometime during the year an opening for a post in iraq became available and petitioner volunteered one of his brothers edward anton was already working for the united_states in iraq and petitioner hoped to do the same however petitioner’s employer assigned him to a post in qatar instead he worked on a u s military base in qatar for approximately months petitioner’s deployment ended at the beginning of but he did not immediately return to the united_states he instead traveled to mexicali a town in mexico just across the border from the united_states and about miles east of san diego he stayed in mexicali for approximately six months then in mid- he got a new job in san diego and returned to the united_states iii employment with torres torres advanced enterprise solutions llc taes is a defense contractor based in virginia taes primarily provides security and linguistic services through contracts with the u s department of state and the u s department of defense in or taes entered into a contract with the u s department of state to provide translation services in iraq the contract period originally ended on date but was subsequently extended through date taes hired petitioner to work as an arabic english linguist under the contract beginning in date he was paid an annual salary of dollar_figure petitioner first left the united_states for iraq on date the u s department of state issued him a letter of authorization loa which is a travel document that shows where the holder is permitted to travel to in a foreign_country and what government services he or she may access there his original loa permitted him to work in iraq until date but his authorization was subsequently renewed two more times his final loa permitted him to work in iraq until date petitioner was stationed in the international zone known colloquially as the iz or the green zone green zone the green zone was a large section of baghdad that was designated a safe area for u s government contractors federal employees and military personnel in when petitioner first arrived in the green zone the area was under the jurisdiction of the u s military control was handed over to the iraqi government on date security was tight in the green zone the entrances were guarded and authorization was required to enter or exit nevertheless some businesses were open inside the green zone and apartments were available for rent petitioner’s duties involved going out of the green zone on missions as part of a provisional reconstruction team stationed in baghdad the team’s purpose was to help in rebuilding fire stations in baghdad petitioner served as an interpreter for his team and also as a cultural adviser in this capacity he had numerous encounters with local iraqis on his missions when petitioner was not on a mission he stayed inside the green zone when petitioner first arrived in iraq in early he lived on a u s military base inside the green zone in after control of the green zone was transferred to the iraqi government taes moved its employees out of the military base and into a large house also inside the green zone taes had purchased the house in order to provide housing for its employees taes had crews to clean and maintain the house and employees were provided with meals inside the house although petitioner would occasionally buy his own food however less than a month after petitioner had moved into the building the iraqi government forced taes and its employees to vacate the house petitioner and his coworkers were relocated to a group of trailers on a nearby piece of property which is where petitioner lived until he left iraq as a u s department of state contractor petitioner had access to an apo-- an address box with a u s zip code which he could use to receive mail in iraq he used this address to receive packages with items he needed such as boots and pants otherwise he used the address of his parents’ home in el cajon california to receive mail in addition to using the el cajon address as his mail drop he and his third wife reported that address as their residence on their joint federal_income_tax return for although they had already separated he did not maintain a home in the united_states during the relevant period the u s department of state contract also provided petitioner with access to some limited financial services such as check cashing however because his bank in the united_states provided him with online services he was able to manage all of his financial affairs using only his u s bank account petitioner was provided with ground transportation when required and he did not own a vehicle in iraq or obtain an iraqi driver’s license he did however have a vehicle registered under his name in the united_states which one of his sons used while petitioner was in iraq taes also provided petitioner with vacation time and a dollar_figure travel allowance he accrued two days of vacation each month for a total of days each year he was permitted to use vacation time starting at the end of his first six months working in iraq and then every six months thereafter he took a vacation el cajon is a suburb of san diego in date and again in date on both occasions he traveled to san diego and visited his family his family living in the united_states was prohibited from visiting him in iraq during his off-hours petitioner had time to interact with his coworkers including his brother edward anton some of his coworkers were local iraqis he was also able to see his father’s brother who still lived in iraq outside the green zone with his family on multiple occasions his uncle and family came to visit him inside the green zone although petitioner was unable to go to his uncle’s home because of security restrictions when his uncle and family came to visit petitioner escorted them to and from the gate of the green zone in date petitioner sent an email to rita nisan a human resources generalist working for taes stating that he needed to return to san diego to look after his children he was particularly concerned about one of his sons who he had learned was struggling with personal issues and needed his father’s help he hoped that taes could switch him to a contract under which he could work alternating months on and off duty taes did not do so and his employment with the company ended on date in date two months before his return to the united_states petitioner helped his son antonio to purchase a house in chula vista california chula vista house legal_title to the chula vista house was in antonio’s name nevertheless when petitioner returned to the united_states he moved into the chula vista house and reported it as his address on his tax_return for iv tax_return preparation petitioner timely filed form_1040 u s individual_income_tax_return for return on his return he claimed a deduction for charitable_contributions of dollar_figure and miscellaneous_itemized_deductions totaling dollar_figure he also claimed a foreign_earned_income_exclusion of dollar_figure on form_2555 foreign_earned_income respondent began examining petitioner’s return on or around date on date petitioner prepared a form 1040x amended u s individual_income_tax_return for and a form 1040x for amended returns on his amended returns petitioner claimed that he was exempt from all federal_income_tax for those years under sec_112 because he was working in a qualified combat_zone respondent did not issue refunds for these claims chula vista is a suburb of san diego petitioner conceded these deductions at trial see supra note i burden_of_proof opinion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 there are exceptions to this rule sec_7491 shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain preliminary conditions this case is decided on the preponderance_of_the_evidence and is not affected by sec_7491 ii gross_income in general sec_61 provides that gross_income means all income from whatever source derived thus citizens of the united_states generally are taxed on income earned outside the united_states unless the income is specifically excluded 117_tc_95 aff’d sub nom 68_fedappx_44 9th cir and aff’d sub nom 357_f3d_1108 10th cir exclusions from income are construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion id iii sec_911 sec_911 provides in part that a qualified_individual may elect to exclude from gross_income his or her foreign_earned_income sec_911 limits the amount of foreign_earned_income that may be excluded in the maximum amount of foreign_earned_income that could be excluded was dollar_figure sec_911 revproc_2008_66 sec_3 2008_2_cb_1107 sec_911 defines foreign_earned_income to mean in general the amount received by an individual from sources within a foreign_country or countries which constitute earned_income attributable to services performed by such individual during the period set forth in sec_911 sec_911 excludes from foreign_earned_income certain amounts not relevant to this case sec_911 defines the term qualified_individual for purposes of sec_911 to mean an individual whose tax_home is in a foreign_country and who is-- a a citizen_of_the_united_states and establishes to the satisfaction of the secretary that he has been a bona_fide_resident of a foreign_country or countries for an uninterrupted period which includes an entire taxable_year or b a citizen or resident_of_the_united_states and who during any period of consecutive months is present in a foreign_country or countries during at least full days in such period thus a taxpayer must both maintain a tax_home in a foreign_country and either a establish a bona_fide residency for an entire taxable_year or b be present in a foreign_country during at least full days in a 12-month_period as to the second requirement respondent does not dispute that petitioner was present in iraq for at least days during the 12-month_period ending on the day he left iraq the relevant period and concedes that he meets the physical_presence_test see sec_911 consequently the validity of petitioner’s claim for the sec_911 exclusion rests on whether his tax_home was in a foreign_country during the relevant period between date and date sec_911 defines the term tax_home as an individual’s home for purposes of sec_162 relating to travel_expenses while away from home sec_162 provides for a deduction for ordinary and necessary expenses paid during the taxable_year in carrying_on_a_trade_or_business including travel_expenses incurred while away from home in the pursuit of a trade_or_business see also 326_us_465 for purposes of sec_162 an individual’s tax_home is the vicinity of the taxpayer’s principal place of employment and not where his or her personal_residence is located 74_tc_578 see also revrul_75_432 1975_2_cb_60 if an individual is engaged in a trade_or_business at more than one location during the tax_year the individual’s tax_home is at his or her regular place of business or if the individual has more than one regular place of business at his or her principal_place_of_business see sec_1_911-2 income_tax regs if an individual has no regular or principal_place_of_business because of the nature of the business then the individual’s tax_home is his or her place of abode in a real and substantial sense id an individual however shall not be treated as having a tax_home in a foreign_country for any period during which his or her abode is within the united_states sec_911 see also 93_tc_297 temporary presence of the individual in the united_states does not necessarily mean that the individual’s abode is in the united_states sec_1_911-2 income_tax regs petitioner’s principal place of employment during the relevant period was in iraq therefore whether his tax_home is in iraq rests on whether his abode was in the united_states during the relevant period neither sec_911 nor the regulations thereunder define abode thus we turn to our caselaw in prior sec_911 cases we have examined and contrasted a taxpayer’s domestic ties ie his or her familial economic and personal ties to the united_states with his or her ties to the foreign_country in which he or she claims a tax_home in order to determine whether his or her abode was in the united_states during a particular period see harrington v commissioner t c pincite see also daly v commissioner tcmemo_2013_147 struck v commissioner tcmemo_2007_42 tax ct memo lexi sec_42 moudy v commissioner tcmemo_1989_216 tax ct memo lexi sec_216 benham v commissioner tcmemo_1989_215 bosarge v commissioner tcmemo_1989_15 hummer v commissioner tcmemo_1988_528 tax ct memo lexi sec_556 lemay v commissioner tcmemo_1987_256 aff’d 837_f2d_681 5th cir bujol v commissioner tcmemo_1987_230 tax ct memo lexis aff’d without published opinion 842_f2d_328 5th cir even though a taxpayer may have some limited ties to a foreign_country during a particular period if the taxpayer’s ties to the united_states remain strong we have held that his or her abode remained in the united_states especially when his or her ties to the foreign_country were transitory or limited during that period harrington v commissioner t c pincite in struck v commissioner tax ct memo lexi sec_42 at the taxpayers were employed by an automotive company to operate a yacht id the yacht sailed primarily in foreign waters and the taxpayers lived and worked aboard the vessel even when docked at foreign ports id their living_expenses were paid_by the automotive company id they were given two weeks of vacation each year and their compensation included travel_expenses to return to the united_states id while they spent most of the year outside the united_states they did own undeveloped land and a townhouse in the united_states that they rented out id at they did not stay at the townhouse when they visited the united_states on their vacations but would sometimes camp on the undeveloped land id in addition to the real_property they owned two vehicles which they garaged at a relative’s property and maintained california bank accounts as well as california driver’s licenses id at we held that the taxpayers had met the requirements of sec_911 id at as to the tax_home requirement we found that the taxpayers whose business was to sail in foreign and international waters were itinerants and consequently had a foreign tax_home id at as to abode we examined if in a year a taxpayer has neither a regular or principal_place_of_business nor any abode in a real and substantial sense a taxpayer may be classified as an continued the ties the taxpayers had to the united_states and found that the taxpayers had only limited domestic ties during the period at issue id at because the taxpayers also met the physical_presence_test under sec_911 id at we found that they qualified for the foreign_earned_income_exclusion id at recently we considered a sec_911 case involving a government contractor who had worked in both afghanistan and iraq see daly v commissioner tcmemo_2013_147 in daly the taxpayer husband worked under his employer’s contract with the department of defense id at while deployed the taxpayer husband lived and worked on u s military bases id at the taxpayer husband was not permitted to leave the bases nor was his family permitted to live with him on the bases id instead his wife remained in their home in utah where she ran a lobbying business id at during the years in issue the taxpayer husband also worked in his employer’s offices in utah between his deployments id at continued itinerant whose tax_home is located wherever the taxpayer is physically located from day to day struck v commissioner tcmemo_2007_42 tax ct memo lexi sec_42 at citing 752_f2d_337 8th cir aff’g tcmemo_1984_63 47_tc_71 and revrul_73_529 c b we found that the taxpayer husband’s ties to iraq and afghanistan were severely limited and transitory during the period at issue while his ties to utah remained strong id at consequently we found that during the period at issue the taxpayer husband’s abode was in the united_states his tax_home was in the united_states and he was not eligible for the foreign_earned_income_exclusion iv parties’ arguments petitioner argues that in the years leading up to the relevant period he had severed most of his ties to the united_states and that his ties to the united_states remained limited throughout the relevant period he also argues that his ties to iraq during the relevant period were strong especially in the light of his background as a native iraqi respondent argues that petitioner’s ties to the united_states were strong during the relevant period and on brief emphasizes the strength of petitioner’s ties to his family in the united_states respondent also argues that petitioner’s ties to iraq were limited and transitory during the relevant period in daly and other sec_911 cases where we found that the taxpayer’s abode remained in the united_states we took note of the strong domestic familial ties that the taxpayers maintained during the period see eg harrington v commissioner t c pincite daly v commissioner at moudy v commissioner tax ct memo lexi sec_216 at bujol v commissioner tax ct memo lexis at in this case petitioner’s credible testimony shows that his ties to his family in the united_states were limited during the relevant period at the beginning of when petitioner first left for iraq he had divorced his first two wives rarely saw his children and was separated from his third wife during the relevant period petitioner’s contact with his family in the united_states was minimal and he saw his family only during his two vacations moreover petitioner’s ties to his family in the united_states had weakened several years before the relevant period in the light of petitioner’s decision in to follow up months working in qatar by spending months in the mexican border town of mexicali rather than returning to see his family in san diego petitioner’s testimony demonstrates that his domestic familial ties during the relevant period were limited respondent has presented some evidence of petitioner’s other domestic ties including petitioner’s u s bank account driver’s license vehicle and purchase of the chula vista house for his son however in the light of petitioner’s testimony about his familial ties his lack of a home in the united_states during the relevant period and the other evidence in the record we find that these other ties are not enough to support a finding that petitioner’s ties to the united_states were strong during the relevant period petitioner also credibly testified as to his strong ties to iraq during the relevant period he is a native of iraq a native speaker of iraqi arabic and familiar with iraqi culture moreover he has deep ties to iraq including family who still live there as well as friends with whom he and his family have stayed in touch long after emigrating petitioner also credibly testified that he had many interactions with local iraqis during the relevant period and saw his uncle and his uncle’s family on multiple occasions we thus find this case to be different from other sec_911 cases where the taxpayers’ foreign ties were limited and transitory see eg 93_tc_297 daly v commissioner tcmemo_2013_147 moudy v commissioner tcmemo_1989_216 bujol v commissioner tcmemo_1987_230 respondent argues that petitioner was confined to the green zone when not on missions and prohibited from having any foreign contacts consequently respondent argues that petitioner’s living situation was similar to the taxpayer we note however that petitioner’s domestic familial ties were renewed when his son’s sudden and urgent need for help prompted petitioner to return to the united_states we find that these familial ties were reestablished only at the end of the relevant period and do not change the outcome husband’s situation in daly we disagree petitioner has introduced credible_evidence that he had strong ties to iraq during the relevant period and respondent has not persuaded us otherwise considering all the facts and circumstances we find that during the relevant period between date and date petitioner’s ties to iraq were strong while his ties to the united_states were limited accordingly we find that petitioner’s abode was not in the united_states therefore petitioner’s tax_home was in iraq petitioner is a qualified_individual for purposes of sec_911 and petitioner is entitled to the foreign_earned_income_exclusion for v additional arguments in addition to the above arguments respondent argues in the alternative that petitioner is not entitled to the sec_911 exclusion because his stay in iraq was temporary and therefore his tax_home was not in iraq see 358_us_59 petitioner worked in iraq subject_to a petitioner also raised an alternative argument he appears to argue that he is also eligible under sec_112 for the exclusion of income earned while serving in a combat_zone however he was not a member of the armed_forces_of_the_united_states during or and is not eligible for the exclusion see sec_112 sec_7701 see also 61_tc_675 a pilot employed by a private airline flying civilian aircraft under contract with the department of defense in support of the u s military in a combat_zone during the vietnam war was not a member of the armed_forces and therefore not entitled to the sec_112 exclusion contract with a specific end date however that contract was extended on more than one occasion and during the relevant period petitioner intended to stay in iraq indefinitely with the expectation that the contract would continue to be extended this is illustrated by the three loas issued to him which had successively later end dates we find that during the relevant period petitioner’s stay in iraq was not temporary and his tax_home was in iraq vi penalty pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code this includes a failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs disregard means any careless reckless or intentional disregard sec_6662 understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax is defined as an understatement of tax that exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 the commissioner bears the initial burden of production sec_7491 if the commissioner satisfies his burden the taxpayer then bears the ultimate burden of persuasion 116_tc_438 because we hold for petitioner as to the sec_911 exclusion petitioner has no underpayment and hence no accuracy-related_penalty as to his excluded foreign_earned_income as to the underpayment relating to petitioner’s conceded charitable_contribution_deduction and miscellaneous_itemized_deductions respondent has shown that petitioner failed to keep adequate books_and_records therefore respondent has met his burden of production see sec_1_6662-3 income_tax regs the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite petitioner did not offer any evidence that he acted with reasonable_cause and good_faith we therefore find that he is liable for a penalty on the amount of his underpayment attributable to the items he conceded vii conclusion in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule petitioner states for the first time on brief that his records substantiating the charitable and miscellaneous_itemized_deductions were lost because of poor storage see supra note while we do not question the veracity of his explanation ex_parte statements made on brief are not admissible as evidence rule c
